This action is a companion case to State ex rel. Board of Fund Commissioners v. Smith (No. 34,789), 339 Mo. 204,96 S.W.2d 348. That case involved the authority of the Board of Fund Commissioners to refund "State Building Bonds." This case involves the authority of that board to refund state bonds constituting part of the seventy-five million dollar issue of "State Road Bonds" issued under authority of the Constitutional Amendment of 1928 (Sec. 44a, Art. IV, Const.) and an Act of the Fifty-fifth General Assembly approved February 15, 1929, appearing in Laws of Missouri, 1929, at page 346. The material facts and issues involved in the present case were fully set forth and determined in case No. 34,789.
For the reasons stated in the opinion in the case of State ex rel. Board of Fund Commissioners v. Smith (No. 34,789),339 Mo. 204, 96 S.W.2d 348, the alternative writ heretofore issued herein is quashed. All concur.